                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



 MARVIN FULFORD, ET AL. CIVIL ACTION

 VERSUS

 CLIMBTEK, INC., ET AL. NO.: 16-00016-BAJ-EWD

                               RULING AND ORDER

Before the Court is Defendants Daubert Motion (Doc. 187) to exclude the opinions

of Plaintiffs' expert, Dr. Thomas Shelton. For the reasons that follow, the IVEotion

(Doc. 187) is GRANTED IN PART and DENIED IN PART.

   I. BACKGROUND

      Plaintiffs allege that on February 2, 2015, Marvin Fulford was servicing a

suspended heating unit using an articulated ladder manufactured, distributed, and

sold by Defendants at the LSU Sweet Potato Research Station near Winnsboro,

Louisiana. (Doc. 102 at p. 3-4). Plaintiffs allege that the ladder suddenly collapsed,

causing Mr. Fulford to fall and suffer serious bodily injuries. (Id. at 4).

      Plaintiffs hired Dr. Shelton to opine on the cause of the accident. (Doc. 187-5

at 2). They offer Dr. Shelton, an engineer, as an expert in mechanical engineering,


material sciences, metallurgical engineering, and failure analysis. (Doc. 250 at 201).


In his report, Dr. Shelton opines that the hinges on the ladder were in the "false

locked position when Plaintiff started to climb it, and that the lock bolts moved out

of the lock position as he was climbing, thus causing the accident. (Doc. 187-5 at 19).
Defendants move to exclude Dr. Shelton's opinions under Federal Rule of Evidence


702 and Daubert v. Merrell Dow PharmaceiUicals, Inc., 509 U.S. 579 (1993). (Doc.


187). Plaintiffs oppose. (Doc. 208).

   II. LEGAL STANDARD

      An expert qualified by knowledge, skill, experience, training or education may

present opinion testimony if (1) the expert s specialized knowledge will help the jury

understand the evidence or determine a fact in issue; (2) the testimony is based on

sufficient facts or data; (3) the testimony is the product of reliable principles and

methods; and (4) the expert has reliably applied the principles and methods to the

facts of the case. Fed. R. Evid. 702. The party offering expert testimony bears the


burden of showing that the testimony is reliable. Sims v. Kia Motors of Am., Inc., 839


F.3d 393, 400 (5th Cir. 2016).

   III. DISCUSSION

      Defendants raise three arguments in support of their Daubert motion. First,


Defendants argue that Dr. Sheltons opinions regarding instructions or warnings


should be excluded as he is not an expert in instructions or warnings. Dr. Shelton


concedes that he is not an expert in instructions or warnings. (Doc. 250 at 52). Dr.


Shelton also concedes that he has never written instructions for any type of consumer


product. {Id. at 53). Thus, Defendants' Daubert motion is granted insofar as it rests


on this basis. See Bonrelle v. Crown Equip. Corp., 220 F.3d 532 (7th Cir. 2000)

(holding that an experts testimony that warning labels were inadequate was not

reliable, and thus was not admissible, given that the expert did not draft or test an
alternative warning); Brown v. Raymond Corp., 318 F. Supp. 2d 591 (W.D. Tenn.


2004), affrd, 432 F.3d 640 (6th Cir. 2005) (holding that in a products liability action

arising from an accident involving a forklift, the testimony of the plaintiffs proposed

expert witness regarding whether the manufacturer of the forklift should have

provided additional warnings was not admissible because the witness had not

prepared any alternative warnings and did not testify that additional warnings would

have prevented- the accident).


      Second, Defendants argue that Dr. Shelton's experience with articulating


ladders is very limited. Dr. Shelton has not designed any type of ladder, has never

been to a ladder manufacturing facility, and lias never conducted American National


Standard Institute (ANSI) testing on articulating ladders. (Id. at 63-65). However,

as described above, Plaintiffs are offering Dr. Shelton as an expert in failure analysis.


(Id. at 201). Failure analysis involves an evaluation of the components of a product


that are either not functioning or have failed to determine the mode of failure and the

factors that contributed to the failure. (Id. at 12). Thus, Dr. Shelton's expertise is

not specific to a single item; failure analysis spans an array of items. Indeed, Dr.


Shelton has conducted failure analysis testing on various types of products, such as


pressure vessels, heat exchangers, and shafts in motors. Id. The Court also notes


that Dr. Shelton has previously been accepted as an expert in four different cases


involving ladders. (Id. at 90). Defendants' arguments challenging Dr. Shelton's


experience with articulating ladders are unpersuasive.
      Finally, Defendants argue that Dr. Shelton has refused to demonstrate how he


placed the ladder in the "false locked" position. At the Daubert hearing. Dr. Shelton

explained how he manipulated the ladder to put it in the false lock position. (Id. at

75-76). Using the accident ladder, he then demonstrated how he placed it in the false

lock position. (Id. at 194-195). Dr. Shelton repeatedly testified that, though he

personally observed the ladder engage into the false lock position on its own, he was

not able to document it because it is a rare occurrence. (Id. at 76, 197-99).


      Dr. Shelton may base his opinions on facts or data in the case that he has been

made aware of or personally observed. Fed. R. Evid. 703. The Fifth Circuit has


repeatedly opined that courts have "wide latitude in determining the admissibility

of those opinions. See, e.g.. Bear Ranch, L.L.C. v. Heartbrand Beef, Inc., 885 F.3d


794, 803 (5th Cir. 2018). The Court concludes that Di\ Shelton's opinions are based

on "sufficient facts or data." Carlson v. Bioremedi Therapeutic Sys., Inc., 822 F.3d


194, 199 (5th Cii\ 2016). Defendants' questions as to the bases of Dr. Shelton's

opinions go to their weight, not their admissibility. Primrose Operating Co, v. Nat'l

Am. Ins. Co., 382 F. 3d 546, 562 (5th Cir. 2004). The Court therefore denies

Defendants' challenge to Dr. Shelton's opinions. Defendants will be provided a full

opportunity to examine Dr. Shelton on his findings at trial.
   IV. CONCLUSION

     Accordingly,

      IT IS ORDERED that Defendants' Daubert Motion (Doc. 187) to exclude

the opinions of Plaintiffs' expert. Dr. Thomas Shelton, is GRANTED IN PART and

DENIED IN PART.




                                                    ,^h
                          Baton Rouge, Louisiana, thisA ^day of January, 2020.



                                         l£^
                                    JUDGE BRIAN A^LACKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
